DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/JP2018/044718, filed 05 Dec 2018; and claims benefit of foreign priority document JAPAN JP2017-234706, filed 06 Dec 2017; and claims benefit of foreign priority document JAPAN JP2017-234703, filed 06 Dec 2017; these foreign priority document are not in English.

Claims 1-2 and 4-21 are pending in the current application. Claims 19-21, drawn to non-elected inventions, are withdrawn. Claims 1-2 and 4-18 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2 and 4-18, in the reply filed on 28 May 2021 is acknowledged.  The traversal is on the ground(s) that the '417 patent cited does not teach each of the features of the compound recited in Groups I and II and therefore represent the special technical feature of a single general inventive concept. Applicant's remarks are persuasive upon closer reconsideration of the teachings of the '417 patent. However, Kroon (US 6,121,439, issued 19 Sep 2000, cited in PTO-892) as detailed further herein is seen to teach all features of the compound recited in Groups I and II, therefore showing lack of unity of invention. 


Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 28 May 2021.

Applicant's election of species with traverse of group (1-1-1), in the reply filed on 28 May 2021 is acknowledged.  The traversal is on the ground(s) that the '417 patent cited does not teach each of the features of the compound recited in Groups I and II and therefore represent the special technical feature of a single general inventive concept. Applicant's remarks are persuasive upon closer reconsideration of the teachings of the '417 patent. However, Kroon (US 6,121,439, issued 19 Sep 2000, cited in PTO-892) as detailed further herein is seen to teach all features of the compound recited in Groups I and II, therefore showing lack of unity of invention. 
The requirement is still deemed proper, however due to the new grounds for showing lack of unity of invention this requirement is NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case claim 15 recites states the anionic group is optional, therefore the claim is interpreted as encompassing the identical scope as claim 1 from which it depends when the anionic group is optionally not present. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (US 6,121,439, issued 19 Sep 2000, cited in PTO-892).
Kroon discloses a coating composition composed of a water-soluble polysaccharide composition comprising at least one hydrophobic group selected from aryl, alkyl, alkenyl, aralkyl and mixtures thereof and at least one quaternary ammonium salt group, both connected to a polysaccharide backbone by covalent bonds. (abstract) 

	Kroon does not specifically disclose degree of substitution of the hydrocarbon group (R) (instant claim 1).
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Kroon in order to select the HE-MS of the hydroxyethylcellulose or HEGuar used therein. One of ordinary skill in the art would have been motivated to select the HE-MS of the hydroxyethylcellulose or HEGuar used therein with a reasonable expectation of success because while Kroon is silent as to the HE-MS of the HEC used in the working examples, Kroon further teaches working examples of methyl hydroxyethyl cellulose with OCH3-DS of 1.43 and with HE-MS of 1.1 and hydroxypropyl cellulose with a HP-MS 2.7, for example suggesting selection of the HEC having an HE-MS of 2.7 by analogy to the HP-MS or from guidance of the combined OCH3-DS and HE-MS. Selection of a HE-MS of 2.7 would lead one of ordinary skill in the art to predict the %C16 (calculated based on the weight of cetyglycidylether) in terms of a calculated degree of substitution of the hydrocarbon group (R) such as CATHMHEC0 wherein the %C16 is 0.6 and the GTMA-DS is 0.200 corresponding to an instant MSR of ~0.006, an instant MSC of 0.200, and a ratio (MSR/MSC) of 0.03. Selection of a HE-MS of 2.7 would lead one of ordinary skill in the art to predict the %C16 (calculated based on the weight of cetyglycidylether) in terms of a calculated degree of substitution of the hydrocarbon group (R) such as the embodiment of CATHMHEC2 wherein the %C16 is 1.3 and the GTMA-DS is 0.163 R of ~0.013, an instant MSC of 0.163, and a ratio (MSR/MSC) of ~0.08. 
	Regarding instant claims 15-18, MPEP 2111.04 at I. provides that "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." In the instant case the language of claim 15 states the anionic group is optional, therefore is not limited to this particular structure, and claims 15-18 are interpreted as encompassing the structure wherein the anionic group is optionally not present, as taught in Kroon, and the ratio (MSA/MSC) recited in claim 16-18 is 0 which falls within the recited ranges of 3 or less and 1.5 or less. 

Conclusion
	No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN S LAU/Primary Examiner, Art Unit 1623